• Montgomery, J.
This is an action of trespass. At the trial the plaintiff showed that the lands upon which the alleged trespass was committed were wild and unoccupied, and that no one had ever been in the possession of the-same, except the defendants, while committing the alleged acts of trespass. The plaintiff’s sole evidence of title was in a warranty deed executed by one Edmund Hall and wife to plaintiff on November 13, 1890. The court instructed the jury that this evidence of title was prima facie.
This ruling was erroneous. There was evidently a misapplication of the rule in Gamble v. Horr, 40 Mich. 561, where it was held that a conveyance by one having peaceable possession of the lands is prima facie evidence of title in the grantee. But a conveyance by one having no possession raises no such presumption. Smith v. Lawrence, 12 Mich. 431; Farmers’ & Mechanics’ Bank v. Bronson, 14 Id. 361; Newell v. McLarney, 49 Id. 232.
*417The judgment will be reversed, with costs, and a new trial ordered.
The other Justices concurred.